DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This correspondence is in response to applicant’s reply filed on 05/24/2022.  Claims 1-7 and 10-12 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings were received on 05/24/2022.  These drawings are acceptable.
Allowable Subject Matter
Claims 1-7 and 10-12 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or disclose where the bent portion of the vibration suppression arm part is formed so as to bend toward a side on which overlapping the mirror angle adjustment unit is avoided when viewed from a vehicle fore-and-aft direction in a state in which the mirror housing is present at a raised position in which the mirror housing is to protrude sideways from the side door, in addition to where the gear case comprises a cover that is removably joined to the gear case so as to cover a portion of the gear case surrounding the shaft, the cover including an upper surface disposed above the shaft and defining a first level, the vibration suppression arm part extending in a direction that goes away from at least two of the at least three housing fastening parts, and a remaining one housing fastening part of the at least three housing fastening parts is formed in a tip end part of the vibration suppression arm part, wherein said tip end part is disposed above said first level, now included in the independent claims, in combination with the other elements recited, which is not found in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MCDUFFIE whose telephone number is (571)272-3832. The examiner can normally be reached M-F, 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael McDuffie/Examiner, Art Unit 3632                                                                                                                                                                                                        27-May-22

/ERET C MCNICHOLS/Primary Examiner, Art Unit 3632